UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2563



GERALDINE BLACKWELL,

                                                Plaintiff - Appellant,

          versus


SHIRLEY S.   CHATER,   COMMISSIONER   OF    SOCIAL
SECURITY,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Lacy H. Thornburg,
District Judge. (CA-95-95-5)


Submitted:   March 31, 1999                  Decided:   October 7, 1999


Before NIEMEYER and MICHAEL, Circuit Judges, and HALL,* Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles McB. Sasser, Margaret B. DeVries, COX, GAGE & SASSER,
Charlotte, North Carolina, for Appellant. Mark T. Calloway, United
States Attorney, Joseph L. Brinkley, Assistant United States
Attorney, Charlotte, North Carolina, for Appellee.


     *
      Senior Judge Hall was assigned to the panel in this case but
died prior to the time the decision was filed. The decision is
filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Geraldine Blackwell appeals the district court’s order affirm-

ing the decision of the Commissioner of Social Security denying

disability benefits.   We have reviewed the record and the district

court’s opinion and find no reversible error.       Accordingly, we

affirm on the reasoning of the district court.      See Blackwell v.

Chater, No. CA-95-95-5 (W.D.N.C. Aug. 14, 1998).*   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                            AFFIRMED




     *
       Although the district court’s judgment is marked as “filed”
on August 10, 1998, the district court’s records show that it was
entered on the docket sheet on August 14. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the judgment was physically entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2